DETAILED ACTION
This Office Action is in response to the amendment filed 9/2/22.  As requested, claims 1 and 84 have been amended, claims 23, 24, 26, 29-33, 85 and 87-91 have been cancelled, and claims 92-102 have been added.  Claims 1-6, 8, 9, 16-18, 78-84, 86, 92-102 are pending.
In light of 5,405,360 to Tovey which discloses a grip including a convex distal surface configured to contact a proximal surface of the applicator pad and urge at least a portion of the applicator pad toward the wound, the indicated allowability of the subject matter of claim 85 is withdrawn.
In light of the amendment, the 112,  fourth paragraph rejection of claim 82, the objection to the specification and drawings are hereby withdrawn.
Applicant’s arguments, see pages 18-21 of the remarks filed 9/2/22, with respect to the pending claims have been fully considered and are persuasive.  The 102/103 rejections of the pending claims have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Tovey and US. Patent No. 8,858,593 to Kerber.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/2/22.  These drawings are approved by the examiner.

Information Disclosure Statement
The information disclosure statement filed 9/2/22 has been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 81, “the fluid coupling” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
Claim(s) 93 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,858,593 (hereinafter “Kerber”).
As regards claim 93, Kerber discloses an emergency wound treatment device and method (see Figs. 1-6) that anticipates Applicant’s presently claimed invention.  More specifically, Kerber discloses a system (wound treatment device 20), comprising: an applicator pad (compressible and expandable open-cell sponge like material 21); a grip (tube 11 and rod element 14) releasably couplable to the applicator pad and configured to dispose the applicator pad against a treatment area of a subject including a wound (see the Abstract) such that pressure can be transferred to the wound via the applicator pad to enhance hemostasis (pressure from the pad do to expanding assists with hemostasis, col. 3, lines 57-64 and col. 4, lines 8-34); and a reservoir (ampoule 24) configured to contain a predetermined volume of medication(polymerizable liquid, see col. 4, lines 24-30) to be released to the wound via the applicator pad, the predetermined volume of medication (ampoule has a predetermined volume of medications)  and an absorbent capacity of the applicator pad being such that, upon disposal of the applicator pad against the wound and release of the predetermined volume of medication from the reservoir to the applicator pad, the applicator pad is partially saturated by the medication such that the medication contacts the wound (the sponge material is capable of being partially saturated especially since the liquid diffuses throughout the sponge, see page 2, lines 49-58), the applicator pad can absorb blood from the wound, and the medication is maintained within the treatment area (the sponge material is an open cell sponge material and is fully capable of absorbing blood, see also col. 2, lines 58-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-6, 8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/046769 A1 (hereinafter “Uzzo”) in view of U.S. Patent No. 5,405,360 (hereinafter “Tovey”).
Regarding claim 1, Uzzo discloses a hematostick/hemotodart that anticipates Applicant’s presently claimed invention.  More specifically, Uzzo discloses a system (constituted by a kit comprising one or more hemostatic agent applicator 1, see Fig. 1 and page 12, lines 29-30), comprising: an applicator pad (constituted by delivery component 3 comprising one or more hemostatic mesh 8, see page 13, lines 16-20); a grip (constituted by handle 2, see page 4, lines 27-28 which discloses the handle may be in the form of a handhold grip) releasably couplable to the applicator pad and configured to dispose the applicator pad against a wound of a subject such that pressure can be transferred to the wound via the applicator pad to enhance hemostasis (the handle upon activations releases the delivery component, see page 4, lines 7-10 and page 13, lines 16-24); and a reservoir configured to contain medication to be released to the wound via the applicator pad (see page 13, lines 3-5, which discloses that kits contains one or more containers containing one or more hemostatic agent to be loaded into a delivery component 3 prior to use).
Uzzo fails to teach the grip includes a convex distal surface configured to contact a proximal surface of the applicator pad and urge at least a portion of the applicator pad toward the wound. Tovey, in its analogous disclosure of system, teaches it is known to provide a grip (12,13) with a convex distal surface (cap 16) configured to contact a proximal surface of the applicator pad (mesh 17) by applying pressure to the central area the mesh 17 in order to force the mesh against the body tissue (see Figs. 8-11 and col. 6, lines 9-33).
In view of Tovey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the grip of Uzzo with a convex distal surface in order to assist in the release of the mesh by applying pressure to the central area the mesh in order to force the mesh against the body tissue. 
Regarding claim 3, modified Uzzo discloses the system of claim 1, wherein the applicator pad includes a pad retainer (constituted by attachment members 15) configured to maintain the applicator pad in contact with the wound after the grip is decoupled from the applicator pad (see page 11, lines 1-3 and see page 13, lines 10-13 which discloses the attachment members attaches the delivery component to the target area).
Regarding claim 5, modified Uzzo discloses the system of claim 1, wherein the reservoir contains the medication (see page 13, lines 3-5, which discloses that kits contains one or more containers containing one or more hemostatic agent to be loaded into a delivery component 3 prior to use).
Regarding claim 6, modified Uzzo discloses the system of claim 1, wherein the medication includes an antifibrinolytic (note the disclosure of fibrinogen which may be used as a hemostatic agent at page 10, lines 6-14).
Regarding claim 8, modified Uzzo discloses the system of claim 5, wherein the medication includes at least one of an antifibrinolytic, a vasoconstrictor, an antibiotic, an anti-infectant, or a steroid (note the disclosure of fibrinogen which may be used as a hemostatic agent at page 10, lines 6-14).
As regards claim 16, modified Uzzo discloses the system of claim 1, wherein the grip includes a plate (connector 4, see Fig. 1) disposed on a distal end of the grip and configured to apply a distributed, uniform force to the applicator pad when pressed toward the wound with a force orthogonal to the skin.
As regards claim 17, modified Uzzo discloses system of claim 1, wherein the grip includes a force concentrating component (page 14 lines 5-11 discloses releasing or extruding the one or more hemostatic agents from the delivery component (3) by engaging the second actuator (14) …can be similar to the top or tip of a dart being deployed via a trigger mechanism) projecting from an interior surface of the grip and configured to be urged toward the reservoir to break a sidewall of the reservoir and release the medication to the applicator pad (it is inherent that since the actuator (14) is positioned within the handle, the tip of the dart necessarily ruptures a wall in the container to release the medicine).
As regards claim 18, modified Uzzo discloses the system of claim 1, wherein the applicator pad contains the reservoir and is pre-soaked with the medication (see page 9, lines 19-23, which discloses hemostatic agents suitable for use with the hemostatic agent applicator 1 can be in the form of a gel, liquid, solid, past or powder, and in some embodiments delivery component (3) may be pre-loaded with one or more hemostatic agents).  
Uzzo fails to disclose the applicator pad is pre-soaked to a saturation within a range of about 25% to about 50% of the saturation point of the applicator pad. The general concept of providing an applicator pad pre-soaked, i.e., saturated with a medicament within a certain range falls within the realm of common knowledge as optimization of a result effective variable.  Also, it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have optimized the saturation point of the pad with a medicament such that it is in the range of about 25% to about 50% in order to achieve hemostasis. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzzo in view of Tovey as evidenced by Recothrom Package Insert.
As regards claim 4 modified Uzzo discloses the system of claim 1, wherein the grip includes a first portion (handle) and a second portion (second actuator), the second portion configured to be moved relative to the first portion to cause liquid to be released from the reservoir to the applicator pad (see page 4, lines 10-13 which discloses that upon engagement, contents of the delivery component are released, it must be noted Recothrom is a solution as evidenced by the Recothrom Package Insert).

Claims 9, 78 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/046769 (hereinafter “Uzzo”) in view of Tovey as applied to claim 5 above, and in further view of U.S. Patent Application Publication 2019/0184052 (hereinafter “Ilan”).
Regarding claim 9, Uzzo discloses the system of claim 5, except wherein the medication is tranexamic acid.  However, Ilan in its analogous disclosure of a hemostatic device for treating wounds (see [0001]) teaches that it is known to use tranexamic acid as an antifibrinolytic agent (see para. [0150]). In view of Ilan, it would have been obvious to one before the effective filing date of the claimed invention to have used tranexamic acid as an antifibrinolytic agent in the device of Uzzo in order to achieve hemostasis at the wound site since it has been known that the selection of a known material based upon its suitability for the intended use is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 78, modified Uzzo discloses the system of claim 9, wherein the applicator pad includes a material that is non-reactive with TXA (for example polyester or nylon, see page 9, lines 9-15).
Regarding claim 80, modified Uzzo discloses the system of claim 9, wherein the applicator pad includes a natural fiber (see page 9, lines 27-30 which discloses meshes described in U.S. Patent No. 9,821,022; 9,821,022 discloses meshes of natural polymer fibers, col. 1, lines 52-56, constructed by electrospinning fibers see col. 35, lines 16-20).

Claim 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uzzo in view of Tovey as applied to claim 1 above, and in further view of JP 2001017461 (“Seki”).
As regards claim 86, modified Uzzo discloses the system of claim 1, except that the system further comprises a bandage couplable to a proximal surface of the applicator pad, the bandage having a convex distal surface configured to contact a proximal surface of the applicator pad and urge at least a portion of the applicator pad toward the wound. 
However, Seki discloses an analogous bandage (10) comprising a base material (1) coated with an adhesive layer (2).  The adhesive layer is fixed with a convex-shaped hemostatic pad (3) that is designed to press against the blood or skin vessel puncture holes (see the English Abstract and Fig. 5).

Claim(s) 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerber.
As regards claim 94, Kerber fails to disclose the predetermined volume of medication and the absorbent capacity of the application pad are such that, upon disposal of the applicator pad against the wound and release of the volume of medication from the reservoir to the applicator pad, the applicator pad is saturated by the medication to a saturation within a range of about 25% to about 50% of the absorbent capacity of the applicator pad.  The general concept of saturating the applicator pad to a saturation within a range of about 25% to about 50% of the absorbent capacity of the applicator pad falls within the realm of common knowledge as optimization of a result effective variable.  Also, it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have optimized the saturation point of the pad with a medicament such that it is in the range of about 25% to about 50% in order to achieve hemostasis. 

Claim(s) 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerber in view of Ilan.
As regards claim 95, Kerber discloses the system of claim 95, except wherein the medication is tranexamic acid (TXA). However, Ilan in its analogous disclosure of a hemostatic device for treating wounds (see [0001]) teaches that it is known to use tranexamic acid as an antifibrinolytic agent (see para. [0150]). In view of Ilan, it would have been obvious to one before the effective filing date of the claimed invention to have used tranexamic acid as an antifibrinolytic agent in order to achieve hemostasis at the wound site since it has been known that the selection of a known material based upon its suitability for the intended use is obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).


Allowable Subject Matter
Claims 92 and 96-102 are allowed.
Claims 2, 79, 82-84 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 81 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786